Case 19-13253 Doc 305 Filed 07/20/20 Entered 07/20/20 11:57:49 Main Document Page 1 of 2




                              UNITED STATES BANKRUTPCY COURT
                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                       CHAPTER 11

   OFFSHORE MARINE CONTRACTORS, INC.                                            SECTION “A”

   DEBTOR                                                                       CASE NO. 19-13253

            OBJECTION(S) TO CONFIRMATION OF PLAN OF REORGANIZATION

            COMES NOW creditor, Mississippi River Bank (“MRB”), by and through its undersigned

   counsel, and files its objections to the confirmation of the debtor’s Plan of Reorganization, and in

   support of its objections respectfully asserts:

            On December 4, 2019, the debtor, Offshore Marine Contractors, Inc. (“OMC”),

   commenced its voluntary Chapter 11 bankruptcy proceeding by the filing of its voluntary petition

   [Doc. 1], and since that time has operated as the debtor-in-possession.

            On June 17, 2020 OMC filed its Plan of Reorganization (the “Plan”) [Doc. 261] and

   Disclosure Statement [Doc. 262].

            OMC’s proposed plan should not be confirmed because it does not satisfy the requirements

   of § 1129 of the Bankruptcy Code (the “Code”). OMC has not demonstrated the feasibility of the

   Plan.

            Additionally, MRB objects as follows:

            1. While MRB is amenable to extending the so-called “MRB Line”, it is unwilling to do
               so on the terms proposed by the debtor.
            2. The Plan fails to acknowledge that the MRB Line is currently secured not only by the
               debtor’s accounts receivables but also by a cross-pledge of all other collateral pledged
               in support of the MRB Term Notes.
            3. The Plan should provide that the approximately $2,550,000 generated from the sale of
               the L/B Lucas Bourg be escrowed and utilized only for debt service or working capital.
            4. The Plan fails to acknowledge that MRB is an over-secured creditor and as such entitled
               to its attorney’s fees, see, In re 804 Congress, LLC, 756 F.3d 368 (5th Cir. 2014).
            5. The Plan fails to provide for the payment of MRB’s attorney’s fees as an over-secured
               creditor.
Case 19-13253 Doc 305 Filed 07/20/20 Entered 07/20/20 11:57:49 Main Document Page 2 of 2




          6. The Plan should state that the cash surrender value of Michael Eymard’s life insurance
             policies should be pledged to MRB to secure the MRB Line and utilized to debt service
             or otherwise pay interest on both the MRB Line and MRB Term Loans.
          7. MRB will continue to receive weekly reports as to the debtor’s operations (as at
             present) through the time of the issuance of the Final Decree.
          8. The Plan should specifically provide that the debtor intends to sell the houseboat and
             tug which are mortgaged in favor of MRB (together or separate) at a price to be
             approved by MRB.

                                                           Respectfully submitted,



                                                           /s/ Robert L. Marrero         .
                                                           ROBERT L. MARRERO, LSBA #8947
                                                           ROBERT L. MARRERO, LLC
                                                           401 Whitney Avenue
                                                           Suite 126
                                                           Gretna, Louisiana 70056-2577
                                                           Telephone: (504) 366-8025
                                                           Fax: (504) 366-8026

                                                           Attorney for Mississippi River Bank



                                        CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that a true and correct copy of the above and foregoing
       Objection(s) to Confirmation of Plan Of Reorganization has been filed electronically with the
       Clerk of Court using the CM/ECF system and notice of this filing has been sent to all parties or
       counsel of record who have registered to receive electronic service by operation of the Court’s
       electronic filing system.
              Gretna, Louisiana this 20th day of July, 2020.


                                                           /s/ Robert L Marrero           .
                                                           Robert L. Marrero
